Citation Nr: 0617186	
Decision Date: 06/13/06    Archive Date: 06/26/06	

DOCKET NO.  04-20 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



                                                         THE 
ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant is represented by:  American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served with the Regular 
Philippine Scouts from February 1941 to March 1945 and with 
the United States Army from March 1945 to June 1946.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's claims file is currently in the 
jurisdiction of the Los Angeles, California RO.

A November 2004 veteran statement raises the issues of an 
earlier effective date for unspecified issues granted in an 
October 2004 rating decision.  A March 2005 statement 
requests a decision on his petition for prisoner of war (POW) 
status.  Since these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action.  [Given the veteran's advanced age, these matters 
should be addressed in an expeditious manner.]


FINDING OF FACT

There is no competent evidence that the veteran has PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a March 
2004 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  April 2003 and March 2004 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating PTSD, or those governing effective dates 
of awards, he is not prejudiced by lack of such notice (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as rating and effective date criteria have no 
significance unless the claim is allowed, and the decision 
below does not do so.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA psychological evaluation in November 
2003.  While a statement from the veteran in July 2004 noted 
he had an appointment in August 2004 to obtain a private 
medical opinion stating he had PTSD, he has not submitted 
such an opinion (nearly two years later), nor has he 
identified any treatment provider who might have records 
showing such diagnosis.  Notably, the veteran did not respond 
to a September 2005 letter from the RO asking him whether he 
had additional evidence to submit.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

In May 2004, the National Personnel Records Center certified 
that the veteran's service medical records (SMRs) were 
unavailable and may have been destroyed in a 1973 fire at 
that facility.  

Service personnel records reflect that the veteran was 
awarded a Combat Infantry Badge.

In a September 2001 stressor statement, the veteran notes he 
suffered from five traumatic incidents during service:

*	While he was a Philippine Scout, his division was 
subject to an artillery barrage by the Japanese in 
Bagac, Bataan, Philippines and a shell exploded four 
yards from the front-right portion of his fox hole.  
He experienced trouble with his hearing after this 
experience.

*	While in Marabeles, Bataan, he was told there was an 
order to surrender, but Japanese planes were still 
bombing and shooting at his division.  A bomb 
exploded five yards in front of him.  He experienced 
further trauma to his right ear from this experience.

*	While guarding military supplies in Tondo, Manila, 
Philippines, his division was occupying a bombed out 
building where the roof had already fallen to the 
second floor.  While the veteran was on the first 
floor, part of the roof fell through the second floor 
and crushed the table and chairs from where he had 
just walked away.  Eight soldiers died from this 
incident.

*	While he was a guerrilla officer his division was 
surprised by a platoon of Japanese soldiers and they 
had to run for two and a half hours to reach a safe 
place where they could avoid attack.

*	A couple of months later, the veteran was five 
thousand yards away when a Japanese plane crashed; 
after bringing the surviving pilot to his division 
headquarters, the veteran helped to dismantle the 
machineguns in the plane and then burned the plane.  
Two days later, a platoon of Japanese soldiers 
arrived and apprehended every male in the area and 
made them sit in the hot sun.  The veteran feared 
they would find out he helped to burn their plane, so 
he ran for four and a half hours to reach a safe 
area.

The veteran described symptoms of his "incessant stress 
disorder" as dreams about the Japanese soldiers coming and 
trying to seize him.  He would find himself shouting and 
would awaken; it would then take him two to three hours to 
fall back to sleep.

On October 2001 VA general medicine examination the veteran 
reported symptoms of nightmares and reinstatement fears.  The 
examiner noted he did not volunteer significant symptoms of 
arousal or avoidance, except for mild irritability and 
skepticism.  Since this was not a formal compensation and 
pension examination, the examiner did not question the 
veteran further regarding his symptoms.  The veteran's 
history did not show significant limitations in interpersonal 
functioning, but rather exhibited a meaningful pattern of 
socializing.  He was slightly irritable, but engageable, had 
a full affect, good thought process, and no distinct mood 
symptoms.  Based on the initial examination, the examiner 
provided an assessment of anxiety disorder not otherwise 
specified that was subsyndromal for PTSD and a cognitive 
disorder not otherwise specified.  It was noted the veteran 
should be scheduled for a follow-up cognitive examination.

In his May 2003 notice of disagreement, the veteran reported 
he believed his PTSD was related to events in service that 
caused his hearing loss. 

A June 2003 POW questionnaire noted that after being bombed 
in Maraveles, he was caught by the Japanese, but then escaped 
the night he was caught.  

On November 2003 VA psychological evaluation, the examiner 
noted and discussed the October 2001 VA general medicine 
examination and its diagnosis of anxiety disorder not 
otherwise specified.  There had not been any significant 
changes in the veteran's lifestyle since the October 2001 
examination.  The veteran was an attorney in the Philippines 
prior to emigrating to Los Angeles in 1986; he had four grown 
children who still resided in the Philippines.  On 
examination, he was concerned about his physical limitations, 
specifically hearing loss and pain in his knees.  He was 
independent in activities of daily living, but his wife would 
not let him leave their apartment unaccompanied, because he 
had gotten lost once.  He and his wife did not socialize 
within their senior home.  Upon mental examination, it was 
noted he was pleasant and cooperative and oriented without 
gross cognitive impairment.  The examiner noted that 
"language and cultural barriers precluded a sensitive 
assessment of mental status."  The veteran denied depression 
and there was no evidence of psychosis.  He reported 
experiencing nightmares of being chased by the Japanese about 
once a week.  The examiner stated there was no Axis I 
diagnosis noted and provided the following opinion:

Although [the veteran's] war experiences meet the 
DSM-IV stressor criteria, he does not display the 
full spectrum of PTSD symptoms.  Although 
reexperiencing symptoms are present, there was no 
evidence of hyperarousal or avoidance/withdrawal 
symptoms present.  There is no past history of 
receiving treatment for PTSD although he does 
receive medication for sleep from LAACC.  There is 
no evidence of social or vocational impairment due 
to PTSD.

An April 2004 lay statement from a friend of the veteran 
noted he spoke to the veteran by telephone immediately after 
a Japanese barrage in February 1942 and that the veteran told 
him he was lucky because he was able to jump into a nearby 
fox hole before a bomb exploded near him.

C.	Legal Criteria and Analysis

As the veteran's service records were apparently in large 
part destroyed by a fire at the facility storing such 
records, VA has a heightened duty to assist him in developing 
his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
This duty includes a search for alternate medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event occurred in service.  
38 C.F.R. § 3.304(f).  If the evidence establishes the 
veteran engaged in combat with the enemy or was a POW and the 
claimed stressor is related to that combat or POW experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the veteran's POW status has not yet been 
determined.  However, that is irrelevant as to the matter at 
hand.  It is not in dispute that he was exposed to a stressor 
event in service; his CIB establishes that fact.  It is the 
further requirements for establishing service connection for 
PTSD (outlined above) that remain to be met.  

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  On November 2003 VA examination, the psychologist 
concluded that while the veteran's stressors met the DSM-IV 
criteria, he "did not display the full spectrum of PTSD 
symptoms."  The examiner did not provide a diagnosis of PTSD 
(or any other Axis I diagnosis).  While an October 2001 VA 
examiner provided an initial assessment of anxiety disorder, 
not otherwise specified, that was subsyndromal for PTSD, PTSD 
itself was not diagnosed, and the examiner's statements made 
clear he did not perform a complete examination and that a 
formal compensation and pension examination was needed before 
a conclusive diagnosis could be made.  The veteran alleges he 
has PTSD symptoms, specifically nightmares of being attacked 
by the Japanese; however, as a layperson, he lacks the 
expertise to establish a diagnosis of PTSD by his own 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, while the veteran engaged in combat and his 
testimony alone establishes the occurrence of his in-service 
stressors, what is critically significant, and dispositive in 
this appeal, is that the claims file contains no competent 
(medical) evidence of a diagnosis of PTSD. 

Without a medical diagnosis of the disability for which 
service connection is sought, there is no valid claim of 
service connection.  See Brammer, supra.  Accordingly, the 
preponderance of the evidence is against this claim and it 
must be denied. 
ORDER

Service connection for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





















 Department of Veterans Affairs


